Citation Nr: 1039894	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic post-traumatic 
stress disorder.

2.  Entitlement to service connection for chronic hepatitis C 
claimed as the result of Agent Orange exposure.

3.  Entitlement to service connection for a chronic kidney 
disorder, to include renal failure claimed as the result of Agent 
Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1969 to November 
1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Cleveland, Ohio, 
Regional Office.  

This case has previously come before the Board.  In June 2007, 
the Board remanded the matters to the agency of original 
jurisdiction (AOJ) for additional development.  The case has been 
returned to the Board for further appellate review.  

The issues of entitlement to service connection for chronic 
hepatitis C claimed as the result of Agent Orange exposure, and 
entitlement to service connection for a chronic kidney disorder, 
to include renal failure claimed as the result of Agent Orange 
exposure being remanded are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence tending to establish that the 
Veteran's PTSD is related to service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2010).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  38 U.S.C.A. 
§ 1154 (West 2002); 38 C.F.R. § 3.304(f) (2010).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The Veteran's claim addressed herein is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Veteran asserts that he has PTSD as a result of service.  
Having considered the record, the Board finds a relative 
equipoise in the evidence, and thus, a finding in favor of 
service connection for PTSD is supportable.

The Veteran contends that he developed PTSD due to stressful 
experiences during service in Vietnam, to include in association 
with having served as a door gunner, as noted in an October 2003 
statement in support of the claim.  The Board notes that the 
while the May 2004 rating decision reflects the AOJ's 
determination that the Veteran did not engage in combat with the 
enemy via notation of combat code "1," and an October 2009 
memorandum notes a lack of information required for corroboration 
of the Veteran's stressors  and that there was no evidence of any 
duty other than supply clerk, his DD Form 214 reflects that his 
awards and decorations include a Vietnam Service Medal and a 
Republic of Vietnam Campaign Medal w/60 Device and service in 
Vietnam is documented from March 1970 to March 1971.  In 
addition, service personnel records designate unnamed campaigns 
and assignment to the 158th Aviation Battalion.  Regardless, and 
while a noncombat veteran's claimed stressors must be 
corroborated, corroboration of every detail, including the 
veteran's personal participation, is not required; rather, the 
veteran only needs to offer independent evidence of a stressful 
event that is sufficient to imply his or her personal exposure.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

A determination as to whether current disability is related to 
service requires competent evidence.  The Veteran is competent to 
report his symptoms and in-service experiences.  His lay 
statements alone, however, are not sufficient upon which to base 
a determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The Board notes that on July 13, 2010, VA published a final rule 
that amended its adjudication regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  75 Fed. Reg. 39843 (July 13, 2010).  In that regard, 
in December 2003, the VA medical doctor diagnosed PTSD related to 
stressful experiences during service in Vietnam, to include in 
association with having been a door gunner and having seen dead 
bodies.  A September 2004 VA report notes that the Veteran had a 
full range of PTSD symptoms related to experiences during service 
in Vietnam, and a November 2004 VA examiner notes outpatient 
psychiatric treatment for many years due to PTSD and depression 
attributed to experiences in Vietnam.  

In addition, a May 2010 VA opinion notes a history as follows:

The Veteran was in the U.S. Army from 
September 16, 1969 through November 21, 1971.  
He was in Vietnam from March 1970 through 
March, 1971.  For his first four months in 
Vietnam, the Veteran was a supply clerk of 
the 101st airborn divisions, 501st signal 
brigade.  He was then transferred to the 
158th signal brigade, an air assault brigade, 
and given the job of door gunner.  He was 
stationed near Phu Bai and Hue.  His duties 
were to untie the chopper blades, fuel the 
Huey, then fly in formation taking water or 
supplies to the front line or bringing men to 
and from the front lines.  He reported often 
shooting into the foliage below when there 
were radio reports of the enemy below.  He 
engaged in two all out firefights with 
visualized enemy, including one incident in 
July, 1970, when he witnessed one of the 
other choppers in his formation get shot 
down.  His chopper had to drop altitude 
quickly to avoid getting hit and he feared 
that his chopper too would be shot down at 
any moment.  It is likely that the Veteran's 
psychiatric symptoms are directly related to 
these traumatic experiences.  

The examiner noted the December 2003 VA opinion relating PTSD to 
service and expressed his support for a finding of PTSD related 
to in-service stressful experiences.  

In this case, and having resolved all doubt in the Veteran's 
favor, there is competent evidence tending to establish that the 
Veteran's claimed stressors are related to his fear associated 
with exposure to hostilities during service and the April 2008 VA 
psychiatrist has confirmed that the claimed stressor(s) is 
adequate to support a diagnosis of PTSD, and the claimed 
stressor(s) is consistent with the places, types, and 
circumstances of the Veteran's service and that the Veteran's 
symptoms are related to the claimed stressor(s).  38 U.S.C.A. 
§ 1154(a).  Thus, a finding in favor of service connection is 
supportable.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.


ORDER

Service connection for PTSD is granted.  


REMAND

The Board notes that additional evidence has been associated with 
the claims file since the issuance of the October 2009 
supplemental statement of the case.  The Veteran has not waived 
initial AOJ consideration of the evidence.  

Accordingly, the case is REMANDED for the following action:

The AOJ should consider the additional 
evidence associated with the claims file 
since the issuance of the October 2009 
supplemental statement of the case.  Any 
further development required should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


